Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on November 11th, 2021 has been entered.  Claims 1 – 15 are currently pending in the application.  All previous rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 says in step a) “optionally combining the granules with one or more edible ingredients” but then goes on to say that the premix includes 10 – 76 wt% of salt.  It is unclear where the salt is accounted for in the premix of step a).  Is the salt part of the powder mix that is “one or more particulate ingredients” including starch, or is the salt “one or more other edible ingredients”?  For the purposes of this Office Action, the salt will be deemed necessary to the invention and added to the starch before heating, as part of the powder mix.
Regarding claims 5 and 6, claims 5 and 6 state “a hot powder mix”.  It is unclear if this is a new hot powder mix or the same one as in claim 1.  For the purposes of this Office Action, “a hot powder mix” will be understood to be the same as that in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 combines ingredients and heats them to a pre-determined temperature 3 - 20°C below the starch gelatinization temperature before agglomeration with an aqueous liquid.  Claim 5, which is dependent upon claim 1, restates those steps.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4 – 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haefliger (US20020187224A1) in view of Farr (WO-2012080063-A1).
Regarding claims 1, 4 – 7, 10, 11, and 13, Haefliger teaches creating a powder mix by combining 10.7 wt% native potato starch, 28.9 wt% modified corn starch, 6.4 wt% palm fat, 3.2 wt% spices, 9.2 wt% mushroom powder, 2.1 wt% onion powder, 10.5 wt% NaCl, and 2.9 wt% Sodium Glutamate [0037].  This equates to 39.6 wt% starch, 6.4 wt% fat, 14.5 wt% spices, and 13.4 wt% salts.  The native starch comprises 10.7 wt% of the powder mix.  The ingredients are heated to 52°C and then agglomerated with a binding solution of gum arabic [0038].  The gelatinization temperature of native potato starch is 60 - 65°C, which is 8 - 13°C above the binding solution.  The residual water content is 4.4 wt% [0039].  The starch-containing granules comprise both native and modified starch and are 39.6 wt% starch.
Haefliger is silent as to mixing the granules with a fat and shaping the resulting product.  Farr teaches combining a molten palm fat with a mixture of starch, sugars, salts, and spice and then pressing them into a cube [pg 16, line 17 – pg 17, line 3].  As seasoning cubes are well known to be used around the world, it would be obvious to make the starch-fat mix into cubes [pg 1, lines 8 – 9].  

Regarding claim 2, Farr teaches the use of 15 wt% molten palm fat with 85 wt% premix [Comparative Example 1].  This creates a premix-to-fat ratio of 100:17 which falls within the claim.  The result is a firm, plastic, pasty cube which is crushed by the user [pg 2, lines 15 – 17; pg 17, lines 6 – 7].  
Regarding claims 8 and 12, the examples of Haefliger teaches a higher amount of aqueous liquid than claimed.   Haefliger does not teach a range for the amount of water/aqueous liquid to be added.  However, one of ordinary skill would have been able to adjust the amount of moisture in order to add the binding agent as taught by the prior art, thereby arriving at an amount consistent with the claimed amount.
Regarding claim 9, while Haefliger does not teach an initial moisture amount for the powder mix before agglomeration, they do teach amounts of starches, salts, spices, and fats consistent with the claimed amounts.  Therefore, absent any convincing arguments or evidence to the contrary, it is reasonable to conclude that the premix of Haefliger would also have moisture levels within the claimed range.
Regarding claim 10, Haefliger teaches using a filler that is 78 – 92 wt% of the product [0008].  This includes starches, spices, sugar, salt, and flavorings.  As the mixture of Example 1 contains 39.6 wt% starch, it is reasonable to conclude that the remainder of the filler, ~38 – 52 wt%, would be spices, sugar, salt, flavorings or combinations thereof.  The value of ≥50 wt% from the claim is obvious over this range taught by the prior art.
Regarding claim 11, Haefliger teaches a filler comprising starches, spices, sugar, salt, flavorings or combinations thereof that is 78 – 92 wt% of the product [0008].  Example 1 teaches 39.6 wt% starch.  Therefore, it is reasonable to conclude that the remainder of the filler, ~38 – 52 wt%, would be spices, sugar, salt, flavorings or combinations thereof.  As any portion of this could be salt (taken here to be any salt, including NaCl and KCl), the range of ≥20 wt% of a salt selected from NaCl, KCl, or a combination thereof is obvious over the prior art.
Regarding claim 15, Farr teaches a shaped product of 4g [pg 17, line 1 – 3].  The mass of the claimed product is consistent with that of the art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haefliger and Farr as applied to claim 1 above, with evidence from Noor Lida (“TAG Composition and Solid Fat Content of Palm Oil, Sunflower Oil, and Palm Kernel Olein Blends Before and After Chemical Interesterification”).
Regarding claim 3, Farr teaches using a molten palm fat to make stock cubes [Table 1].  Noor Lida teaches that the solid fat concentration of palm fat at 20°C (N20) is 20.5% [Table 4].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haefliger and Farr as applied to claim 13 above, and further in view of Mehl (WO-2014095196-A2).
Regarding claim 14, Haefliger and Farr teach a shaped savory concentrate but are silent as to its porosity.  Mehl teaches a solid composition comprising edible fat and salt, wherein the composition 
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to control the porosity of the solid concentrate of Haefliger and Farr to affect its strength, crumbling ability, and dissolvability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed November 11th, 2021 have been fully considered.
The rejection of claims 1 – 15 over 35 U.S.C. 112(b) dated May 11th, 2021 have been withdrawn.
The rejection of claim 5 for statutory double patenting has been withdrawn.
Applicant’s arguments with respect to claim 1 - 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791